Citation Nr: 1114615	
Decision Date: 04/14/11    Archive Date: 04/21/11

DOCKET NO.  09-17 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depression.

2.  Entitlement to service connection for residuals of frostbite.

3.  Entitlement to service connection for a bilateral foot disorder, to include bilateral pes planus.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1975 to August 1978.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

After reviewing the contentions and evidence of record, the Board finds that the issues on appeal are more accurately stated as listed on the title page of this decision.  The appeal is expanded from the Veteran's original claim to include all acquired psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness).

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for an acquired psychiatric disorder, to include depression, entitlement to service connection for residuals of frostbite and entitlement to service connection for a bilateral foot disorder, to include bilateral pes planus.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to assist a claimant in the development of the claim.  This duty includes assisting the Veteran in the procurement of pertinent records and in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The Board finds the duty to assist has not been met.  

The Board notes that the most current VA outpatient records are dated April 2007.  The Veteran submitted a statement in November 2007 indicating that he has received VA treatment subsequent to May 2007 for all of his issues on appeal.  No attempt has been made to obtain these updated records.  38 U.S.C. § 5103A(b)(3) requires that VA continue any attempts to get federal records "until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile."  Further, as they are VA records, VA is held to have constructive notice of the contents of these records at the time of adjudication.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Additionally, the Veteran submitted a statement in October 2007 indicating that in June 2007 he submitted a copy of an overseas medical treatment record noting time and date of treatment for frostbite.  This record is not in the claims file.  The Veteran should be asked to resend a copy of this information, or provide information to allow VA to obtain such evidence directly.  If the evidence received indicates that the Veteran had additional treatment not already included in the record, the RO should attempt to obtain the Veteran's additional records. 

Finally, the Veteran has not yet been afforded VA examinations for his claimed disorders.  The VA has a duty to assist a claimant in obtaining evidence; such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

The Board notes that the Veteran had mild pes planus upon entering service and service treatment records indicate the Veteran had foot complaints when marching, standing, and walking during service in August 1975.  See July 1975 entrance examination and August 1975 treatment note.  As such, the Veteran should be afforded a VA examination to determine if his current foot disorder is causally or etiologically related to his time in service or was aggravated by service.  

Regarding his residuals of frostbite and acquired psychiatric disorder, the Veteran should be afforded VA examinations only if the records obtained indicate examinations are necessary to make a decision on the claims.  Specifically, if any records obtained indicate that he currently suffers from the residuals of frostbite and/or acquired psychiatric disorder that are related to service, but such evidence does not in and of itself warrant awarding service connection, then the RO/AMC shall consider whether the Veteran should be afforded VA examinations. 

Accordingly, the case is REMANDED for the following actions:

1.  First, obtain all updated VA treatment records, subsequent to April 2007.

2.  Second, contact the Veteran and request that he resend a copy of the "overseas medical treatment record" referred to in his October 2007 statement.  

If the Veteran no longer has a copy, request that the Veteran provide information concerning the "overseas medical treatment record," including the approximate dates of treatment and the facility.  Then, attempt to obtain this record through the appropriate channels, provided that the Veteran provides sufficient information.  If indicated, obtain any additional records identified.

3.  Afford the Veteran a VA examination for the purpose of determining the nature, extent, and etiology of any diagnosed bilateral foot disorder, to include bilateral pes planus.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  

The examiner shall to review all pertinent records associated with the claims file and for each foot disorder diagnosed, offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's claimed foot disorder(s) had its onset during service or is in any other way causally related to his active service.  The examiner should also opine as to whether the preexisting disorder of pes planus was aggravated/increased in disability beyond the natural progression of the disease during active military service. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

In providing this opinion, the examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

4.  Review any updated records in review and readjudication of the claims for service connection for the residuals of frostbite and an acquired psychiatric disorder.  The RO/AMC may undertake any additional evidence deemed necessary, including the scheduling of VA examinations.  

5.  The Veteran is hereby notified that it is his responsibility to report for the examinations scheduled in connection with this REMAND and to cooperate in the development of his case.  

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

